DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. To benefit the Applicant, arguments will be discussed below.
On pages 6-8 of the remarks, Applicant alleges that Brovold does not teach or suggest “... a testing mode interface configured to enable selection of a predetermined test definition interface...”. The Examiner respectfully disagrees with Applicants position.
In response to applicant’s argument that there is no teaching the examiner recognizes that ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole. See MPEP § 2111 - § 2116.01.
The previous rejection explained why a person having ordinary skill in the art would reasonably have expected that Brovold clearly states in multiple location in the disclosure (see Brovold [Col. 3, lines 15-19], for example) that the primary purpose of the invention is a materials testing system which can include a machine to perform tensile strength tests, a load measurement device to measure loads applied to the calibration specimen by the machine, and a distance measuring device. Based on Brovold teaching of a calibration specimen that sized and shaped to be fitted into the materials testing system for application of one or more loads, PHOSITA would reasonably have ascertained the invention as claimed.
For these reasons, there would have been a reasonable expectation of success. After have considered all of applicants’ arguments, the obviousness rejection of claims 1-20 is maintained. 
On page 9 of the remarks, Applicant alleges that Brovold does not teach or suggest “...displaying "a test interface comprising inputs for a predetermined subset of configurable test parameters of the testing device...”. The Examiner respectfully disagrees with Applicants position.
In response to applicant’s argument that there is no teaching the examiner recognizes that ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole. See MPEP § 2111 - § 2116.01.
The previous rejection explained why a person having ordinary skill in the art would reasonably have expected that Brovold clearly states in multiple location in the disclosure (see Brovold [Col. 32, lines 55-57], for example) that the primary purpose of the invention is a display that is configured to output graphical information, such as a graphical user interface (GUI). Based on Brovold teaching of a expansion memory which includes instructions to carry out and/or supplement the techniques described above (see Brovold [Col. 33, lines 52-61], for example), PHOSITA would reasonably have ascertained the invention as claimed displayed via an interface an input that is programmed with instructions that permit secure use on a computing device.
For these reasons, there would have been a reasonable expectation of success. After have considered all of applicants’ arguments, the obviousness rejection of claims 1-20 is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brovold (US 8,825,423).

    PNG
    media_image1.png
    258
    449
    media_image1.png
    Greyscale
Regarding claims 1 and 17,  Brovold discloses a testing device to measure a mechanical property of a material or component under test, the testing device comprising: a computing device (510) configured to obtain a measurement value related to the material or component under test (Col. 25, lines 13-18), the computing device (510) having a display device (518); an input device (516); a processor (Col. 33, lines 27-28); and a memory coupled to the processor to store computer readable instructions which (Col. 32, lines 13-18), when executed by the processor, cause the processor to: display, via the display device (Col. 33, lines 45-31), a testing mode interface configured to enable selection of a predetermined test definition interface (Col. 9, lines 14-16); and in response to selection of the predetermined test definition interface via the input device (516), display a test interface, the test interface comprising inputs for a predetermined subset of configurable test parameters of the testing device. (Fig. 6).
Regarding claim 2, Brovold further discloses the predetermined subset are limited in number to fit on the display device without a need to open additional dialogs (Col. 30, lines 25-32).
Regarding claim 3, Brovold further discloses the inputs for the predetermined ones of the configurable test parameters comprise a selection of the mechanical properties to be tested by the mechanical property test (Col. 30, lines 49-53).
Regarding claim 4, Brovold further discloses the selection of the mechanical property comprises a tensile strength (Col. 14, lines 18-23).
Regarding claim 5, Brovold further discloses the inputs for the predetermined subset of the configurable test parameters comprise a test rate (Fig. 6).
Regarding claim 6, Brovold further discloses the inputs for the predetermined subset of the configurable test parameters comprise a rate selection including displacement rate (Fig. 6)
Regarding claim 7, Brovold further discloses the computer readable instructions further cause the processor to: store input values for the predetermined subset of the configurable test parameters; and populate the input values for the predetermined subset of the configurable test parameters in response to a subsequent display of the predetermined test definition interface (Col. 33, lines 14-20). 
Regarding claim 8, Brovold further discloses the computer readable instructions further cause the processor to: store input values for auxiliary information associated with the mechanical property test; and populate the input values for the auxiliary information in response to the subsequent display of the predetermined test definition interface (Col. 33, lines 14-20).
Regarding claim 9, Brovold further discloses the computer readable instructions cause the processor to display the testing mode interface in response to selection of the testing mode interface in an operation mode selection interface (Col. 33, lines 50-57).
Regarding claim 10, Brovold further discloses the operation mode selection interface further comprises a selection for defining a test method to be performed by the testing device (Fig. 7).
Regarding claim 11, Brovold further discloses the test interface further comprises a display of real-time test measurements of the mechanical property test (Col. 32, lines 55-57). 
Regarding claim 12, Brovold further discloses the predetermined subset are configured to be displayed on the display device without requiring opening a dialog in the test interface (Col. 33, lines 32-34).
Regarding claim 13, Brovold further discloses the test interface further comprises a graphical display of at least one of test measurements or test results of the mechanical property test (Col. 46, lines, 46-53).
Regarding claim 14, Brovold further discloses the test interface is configured to update the graphical display of the test measurements in response to the processor receiving the test measurements (Col. 32, lines 50-57).
Regarding claim 15, Brovold further discloses the ones of the configurable test parameters that are included in the predetermined subset are not configurable (Col. 28, lines 65-68).
Regarding claim 16, Brovold further discloses the test interface further comprises an input (516) to activate a mechanical property test (Col. 28, lines 18-23).
Regarding claim 18, Brovold further discloses the initialization event comprises a user login at the computing device (Col. 15, lines 60-64).
Regarding claim 19, Brovold further discloses the initialization event comprises a startup of the testing device (Col. 33, lines 50-57).
Regarding claim 20, Brovold further discloses the predetermined subset are limited in number to fit on the display device without need to open additional dialogs (Col. 30, lines 25-32).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855